                     Case 9:18-cv-00685-TJM-CFH Document 30 Filed 09/06/19 Page 1 of 1




                                                   STATE OF NEW YORK
                                             OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                                                      STATE COUNSEL DIVISION
Attorney General                                                                                                          Litigation Bureau
                                                    Writer Direct: (518) 776-2620

                                                             September 6, 2019

              Hon. Thomas J. McAvoy
              Senior U.S. District Court Judge
              U.S. District Court
              Northern District of New York

              Re:    Lovell v. Annucci, et al., USDC-NDNY No. 9:18-CV-685 (TJM/CFH)

              Dear Judge McAvoy:

                      Defendants Brian F. McAuliffe, Thomas McCabe, and Lynn Furnace are the defendants
              in the above-entitled action, and on their behalf, I respectfully request an opportunity to address
              their qualified immunity defense in a second motion for summary judgment.

                   If the Court is willing to allow the defendants to address this defense in a second
              summary judgment motion, I can do so within 14 days.

                     Thank you for your consideration of this matter.

                                                                                 Respectfully yours,
                                                                                 s/ Michael McCartin
                                                                                 Michael McCartin
                                                                                 Assistant Attorney General

              cc:    Gilford Lovell
                     16-R-2708
                     Cape Vincent Correctional Facility
                     Rte. 12E
                     PO Box 739
                     Cape Vincent, NY 13618




                                        The Capitol, Albany, NY 12224-0341  (518) 776-2300  Fax (518) 915-7738
                                                                * NOT FOR SERVICE OF PAPERS
